DETAILED ACTION
	This action is responsive to 03/19/2021.
	Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 9 is objected to because of the following informalities:  Please, amend claim 9 as follows:
9. The display panel of claim 1, further comprising: a main scan line extending in a first direction[[;]], and a scan connection line connected to the main scan line.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 12 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US Patent 10,580,848 B1), hereinafter Ma, in view of Choi et al. (US Pub. 2021/0193758), hereinafter Choi.
Regarding claim 1, Ma discloses a display panel (an organic light-emitting display panel 100-see fig. 1) comprising: a substrate (substrate 40-see fig. 15) comprising a main display area (full display area 200, which includes first to fifth display areas (201-205)-see fig. 4 with description in [col. 4, ll. 4-8]), a first component area (half display area 210-see fig. 1), a second component area (hollow area 30-see fig. 1), and a peripheral area (i.e., periphery of the organic light-emitting display panel 100-see fig. 1 and [col. 14, ll. 17-19]); a first subpixel on the main display area (i.e., first pixel units P1 located in the full display area-see figs. 1-2 and [col. 4, ll. 28-32]), and a first pixel circuit connected to the first subpixel (first pixel circuit P1 includes a pixel circuit Px1-see figs. 4 and 7 with description in [col. 9, ll. 33-38]); a second subpixel on the first component area connected (i.e., second pixel unit P2 in the half display area 210-see figs. 4 and 7 with description in [col. 9, ll. 38-54]); a second pixel circuit connected to the second subpixel (second pixel circuit Px2-see fig. 7).
Ma does not appear to expressly disclose a second subpixel circuit spaced apart from the second subpixel, and a connection wiring connecting the second subpixel to the second subpixel circuit.
Choi is relied upon to teach a second subpixel circuit spaced apart from the second subpixel, and a connection wiring connecting the second subpixel to the second subpixel circuit (see, for example, figs. 1-3 and 6-7 with description in [0081] and [0091], which illustrate a display area AA having a transparent area AA1 (component area), a buffer area AA2, and an opaque area AA3 (main display area), wherein a camera 500 is provided beneath the transparent area AA1, wherein light emitting diodes included in the transparent area AA1 (TOLED) are connected a corresponding driving transistor (TPDC) in the buffer area AA2 by a corresponding transparent area electrode line (TEL)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Choi with the invention of Ma such that a second subpixel circuit for driving a second subpixel disposed in a component display region in a display having an embedded in-display component (e.g., a camera), is disposed outside the component display region and connected to the second subpixel by a connection wiring, as taught by Choi, which allows for more light to be transferred to the camera, thereby avoiding degradation in quality of an image captured by the camera (see [0007]).
Regarding claim 18, Ma discloses a display apparatus comprising: a display panel (an organic light-emitting display panel 100-see fig. 1) comprising a substrate (substrate 40-see fig. 15), the substrate comprising a main display area (full display area 200, which includes first to fifth display areas (201-205)-see fig. 4 with description in [col. 4, ll. 4-8]), a first component area (half display area 210-see fig. 1), a second component area (hollow area 30-see fig. 1), and a peripheral area (i.e., periphery of the organic light-emitting display panel 100-see fig. 1 and [col. 14, ll. 17-19]); a first component below the display panel corresponding to the first component area (sensor 50 located in the half display area 210-see figs. 8 and 17, with description in [col. 9, ll. 55-67]); and a second component below the display panel corresponding to the second component area (image acquisition device or sound production device 60 disposed in the hollow region 30-see fig. 17 with description in [col. 14, ll. 44-58]), wherein the display panel comprises: a first subpixel on the main display area (i.e., first pixel units P1 located in the full display area-see figs. 1-2 and [col. 4, ll. 28-32]), and a first pixel circuit connected to the first subpixel (first pixel circuit P1 includes a pixel circuit Px1-see figs. 4 and 7 with description in [col. 9, ll. 33-38]); a second subpixel on the first component area (i.e., second pixel unit P2 in the half display area 210-see figs. 4 and 7 with description in [col. 9, ll. 38-54]); a second pixel circuit connected to the second subpixel (second pixel circuit Px2-see fig. 7).
Ma does not appear to expressly disclose a second subpixel circuit spaced apart from the second subpixel, and a connection wiring connecting the second subpixel to the second subpixel circuit.
Choi is relied upon to teach a second subpixel circuit spaced apart from the second subpixel, and a connection wiring connecting the second subpixel to the second subpixel circuit (see, for example, figs. 1-3 and 6-7 with description in [0081] and [0091], which illustrate a display area AA having a transparent area AA1 (component area), a buffer area AA2, and an opaque area AA3 (main display area), wherein a camera 500 is provided beneath the transparent area AA1, wherein light emitting diodes included in the transparent area AA1 (TOLED) are connected a corresponding driving transistor (TPDC) in the buffer area AA2 by a corresponding transparent area electrode line (TEL)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Choi with the invention of Ma such that a second subpixel circuit for driving a second subpixel disposed in a component display region in a display having an embedded in-display component (e.g., a camera), is disposed outside the component display region and connected to the second subpixel by a connection wiring, as taught by Choi, which allows for more light to be transferred to the camera, thereby avoiding degradation in quality of an image captured by the camera (see [0007]).
Regarding claim 3, Choi is further relied upon to teach wherein the connection wiring comprises a transparent conductive material (see [0090]-the transparent area electrode line TEL connecting a transparent area anode TAN of a transparent area light-emitting element (TOLED) to a corresponding transparent area pixel driving circuit TPDC (disposed in the buffer area AA2) may include a transparent metal 142-see figs. 6-7).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Choi with the invention of Ma such that the connection wiring is made up of a transparent conductive material, as taught by Choi, in order to increase a transmittance of the transparent area AA1 (see [0090]).
Regarding claim 5, Choi is further relied upon to teach wherein the first subpixel and the second subpixel are configured to emit a same color of light, and a size of the second subpixel is greater than a size of the first subpixel (see, for example, [0104], which teaches that a size of each of the transparent area organic light emitting diodes TOLED (first pixel) may be set to be greater than that of each of the opaque area organic light emitting diodes OOLED (first pixel) provided in the opaque area).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Choi with the invention of Ma so that a size of the second subpixel is greater than a size of the first subpixel, in order to compensate for luminance difference, since a density of the transparent area organic light emitting diodes is lower than a density of the opaque area organic light emitting diodes (see [0105]).
Regarding claim 12, Ma discloses wherein the first subpixel comprises a first pixel electrode and a first emission layer, and the second subpixel comprises a second pixel electrode and a second emission layer (the display panel 100 is an organic light-emitting display panel, and a pixel unit P corresponding each of the display regions is shown in fig. 4 having a pixel, wherein node A (i.e., anode of the light-emitting element D) corresponds to a pixel electrode, and the light-emitting diode inherently has an emission layer).  
Regarding claim 19, Ma discloses wherein the first component and the second component each comprise at least one of a proximity sensor, an illuminance sensor, an RGB sensor, an infrared sensor, a fingerprint recognition sensor, an ultrasonic sensor, an optical sensor, a microphone, an environmental sensor, a chemical sensor, or a radar sensor (the sensor 50 can be a light-sensing fingerprint unit, a panel recognition unit configured to collect facial information, a light sensor or a distance sensor (see [col. 9, ll. 55-col. 10, ll. 2]), and the second component disposed in the hollow region 30 may be an image acquisition device or a sound production device 60 (see [col. 14, ll. 44-58])).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Choi, and further in view of Kuo et al. (US Patent 10,707,281 B2), hereinafter Kuo.
Regarding claim 2, Ma in view of Choi does not appear to expressly teach wherein the second pixel circuit is in the peripheral area.
Kuo is relied upon to teach wherein the second pixel circuit is in the peripheral area (see fig. 8B-first active elements T1 are disposed in the non-display region NDR (or border region BR)).
Therefore it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Kuo with the inventions of Ma and Choi by disposing the second pixel circuits in an appropriate location outside the component area, such as in a border region, as taught by Kuo, which constitutes choosing from a finite number of identified, predictable solutions for placing the second pixel circuits outside the component area, with a reasonable expectation of success. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Choi, and further in view of Xiang et al. (US Patent 10,290,694), hereinafter Xiang.
Regarding claim 4, Ma in view of Choi does not appear to expressly teach further comprising an additional connection wiring connecting the connection wiring to the second pixel circuit, wherein the additional connection wiring includes a material different from a material of the connection wiring.
Xiang, in for example, figs. 17-20, illustrates a display device having a middle area (B1) in which a component is disposed, such as a camera, an earphone, or another component (see col. 18, ll. 18-43), wherein first and second conductive lines (21, 22) in the middle area are transparent, while other conductive lines (e.g., gate lines 12a, data lines 13a) that are not disposed in the middle area B1 are not transparent.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Xiang with the inventions of Ma and Choi by using transparent conductive lines in display areas requiring high transmittance, such as the middle area B1 of Xiang, and to use wire of a different material (e.g., non-transparent material), in opaque areas of the display device, so as to not affect normal operation in the middle area B1 (see col. 7, ll. 8-12).
Claims 13, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Choi, and further in view of Na et al. (US Patent 10,825,886 B2), hereinafter Na.
Regarding claim 13, Ma discloses further comprising: an opposite electrode on each of the first emission layer and the second emission layer (i.e., cathode of the light-emitting element D-see fig. 4).
However, Ma in view of Choi does not appear to expressly teach and an upper layer on the opposite electrode, wherein an end of the opposite electrode and an end of the upper layer coincide with each other.
Na is relied upon to teach an upper layer on the opposite electrode, wherein an end of the opposite electrode and an end of the upper layer coincide with each other (see, for example, fig. 9, which illustrates a capping layer 340 disposed on an opposite electrode 330).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Na with the inventions of Ma and Choi by including a capping layer on the opposite electrode (cathode or common electrode) of the display device, as taught by Na, which may have a different refractive index than that of the opposite electrode, and therefore may improve luminescent efficiency by increasing a percentage that light generated by an intermediate layer 320, including an organic emission layer 321, is totally reflected and is emitted to the outside-(see [col. 18, ll. 65-col. 19, ll. 4]).
Regarding claims 17 and 20, Na is further relied upon to teach wherein the substrate further comprises a third component area, and the display apparatus further comprises a third component corresponding to the third component area (see figs. 12-13, wherein a display panel has 3 or more component areas (R1 to R4)).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Na with the inventions of Ma and Choi by having three or more component areas as desired, as taught by Na, which constitutes combining prior art elements according to known methods to yield predictable results.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Choi, and further in view of Byun et al. (US Patent 10,263,211 B2).
Regarding claim 15, Ma in view of Choi does not appear to expressly teach further comprising a bottom metal layer on the first component area.
Byun, in for example, fig. 2, illustrates a light shielding layer 110 (herein equated to the claimed bottom metal layer) disposed below an active layer 126 of a thin film transistor.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Byun with the inventions of Ma and Choi by including a light shield layer (bottom metal layer) below an active layer of a thin film transistor for driving a display element, as taught by Byun, in order to prevent a light incidence on the active layer (see col. 4, ll. 55-56).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Choi, and further in view of Byun, and further in view of Ma et al. (US Pub. 2021/0066427), hereinafter Ma427.
Regarding claim 16, Ma in view of Choi and Byun does not appear to expressly teach further comprising a dummy subpixel is the peripheral area or the first component area and the second component area.
Ma427 is relied upon to teach , further comprising a dummy subpixel is the peripheral area or the first component area and the second component area (see Ma et al. 2021/0066427-see, for example, fig. 5, which illustrates a display panel having first and second semi-transmissive areas (component areas), and wherein compensation sub-pixels 11 (dummy sub-pixels) are disposed between the first and the second semi-transmissive areas).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effectively filing date of the claimed invention to incorporate the teachings of Ma427 with the inventions of Ma, Choi and Byun by disposing dummy pixels between the first and the second component area, as taught by Ma427, therefore, the number of sub-pixels passed through by data lines (9, 15) become the same, as a result, coupling capacitance formed between the data lines and a film layer in which the sub-pixels are located is the same, thereby allowing the load on the data lines to be consistent, which effectively improves display uniformity (see [0038]).
Allowable Subject Matter
Claims 6-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the references of record teaches the limitations recited in claims 6, 7, 9, and 14. Claims 8 and 10-11 depend from claims 7 and 9 respectively, and are therefore equally indicated as allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARDIS F AZONGHA whose telephone number is (571)270-7706. The examiner can normally be reached 10AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627